Citation Nr: 1815689	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO. 14-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a left foot ingrown toenail disability.

2. Entitlement to service connection for a right foot ingrown toenail disability.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1988 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge via videoconference during a Board hearing in November 2017. A transcript of the hearing is included in the claims file.

The issues of entitlement to service connection for a right foot ingrown toenail disability, a bilateral hearing loss disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's left foot ingrown toenail disability was not incurred in and is not otherwise related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left foot ingrown toenail disability have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to the duty to assist, the Veteran contends that his July 2013 VA examination was inadequate because he had removed painful ingrown toenails prior to the examination, and therefore the examiner could not properly diagnose the Veteran's disability. As discussed below, the Board finds that the Veteran's statement about having a recurrent ingrown toenail on his left foot is credible, and concedes that the Veteran has a recurrent ingrown toenail of the left foot. Accordingly, the Veteran is not disadvantaged by the July 2013 VA examiner's finding that the Veteran did not have an ingrown toenail during the time of the examination. As such, VA has fulfilled its duty to assist.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a left foot ingrown toenail disability. The reasons follow.

In the Veteran's July 2013 VA examination report in connection with his ingrown toenails of his left and right feet, the examiner reported that the Veteran did not have a left foot ingrown toenail disability at the time of the examination. During the Veteran's November 2017 hearing, the Veteran stated that he regularly removes ingrown toenails due to the pain they cause him, and had done so soon before his VA examination, which was why the examiner reported that the Veteran did not have a current left foot ingrown toenail disability. The Board finds the Veteran's testimony credible, and concedes that he has a recurrent ingrown toenail on his left foot.

However, the Veteran's claim fails on the in-service disease or injury component. The Veteran's service treatment records (STRs) show that the Veteran specifically sought treatment for an ingrown toenail on his right foot in July 1989, August 1989, November 1989, December 1989, February 1990, and July 1991. While the Veteran repeatedly complained of symptoms regarding an ingrown toenail on his right foot, the evidence does not support that the Veteran complained of symptoms, or sought treatment, for an ingrown toenail on his left foot. The fact that the Veteran sought treatment for a recurrent ingrown toenail on his right foot on several occasions, but did not mention symptoms of an ingrown toenail on his left foot, tends to weigh against a finding of an ingrown toenail on his left foot during service. Additionally, during service the Veteran was referred to Podiatry Services, who concurred with a previous assessment that the Veteran had an ingrown toenail of the right foot. The fact that foot specialists confirmed a diagnosis relating to the right foot, but did not confirm a diagnosis relating to the left foot, tends to weigh against a finding of a left foot ingrown toenail during service.

The Board affords great probative value to the service treatment records, as they were created contemporaneously with service. To the extent that the Veteran had implied that a left foot ingrown toenail disability had its onset in service, his service treatment records do not support such a finding.

The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left foot ingrown toenail disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left foot ingrown toenail disability is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a right foot ingrown toenail disability, entitlement to service connection for a bilateral hearing loss disability, and entitlement to service connection for a low back disability. Specifically, upon remand, the Veteran must be afforded new VA examinations regarding these claims.

Regarding the Veteran's right foot ingrown toenail disability claim, a July 2013 VA examination found that the Veteran did not have an ingrown toenail on his right foot during the time of his examination. However, during the Veteran's November 2017 Board hearing testimony, the Veteran stated that he must regularly remove his ingrown toenails due to the pain that they cause him. The Veteran stated that he had removed the ingrown toenail of his right foot prior to the examination, and accordingly the examiner could not observe an ingrown toenail or make a proper assessment. The Board finds that the Veteran's statement regarding his right foot ingrown toenail is credible and that the Veteran must be afforded a new VA examination upon remand.

Regarding the Veteran's bilateral hearing loss disability claim, a July 2013 VA audiology examination found that the Veteran's hearing was normal bilaterally, with puretone threshold results and Maryland CNC speech recognition scores that did not qualify as disabling per 38 C.F.R. § 3.385 (2017). However, during the Veteran's November 2017 Board hearing testimony, the Veteran stated that his bilateral hearing loss has worsened since the July 2013 VA audiology examination. Accordingly, the Board finds that the Veteran must be afforded a new VA audiology examination upon remand.

Regarding the Veteran's low back disability claim, he underwent a VA examination in July 2013 for his back. Due to multiple inaccurate statements by the examiner, the Board finds that this examination is inadequate and that the Veteran must be afforded a new VA examination upon remand. The July 2013 examiner wrote that the Veteran was treated for low back strain in August 1990, and that there was no further evidence of low back pain during service. However, the referenced August 1990 record shows a complaint of pain between the Veteran's shoulder blades when he turned, as well as mid-back pain, which does not match the "low back" area described by the July 2013 examiner. Furthermore, the Veteran's STRs show a report of diagnosis of lumbar strain in March 1991, and other back complaints in October 1990 and March 1991.

The examiner wrote that the Veteran did not see any providers for his back since separation from service, however, he subsequently contradicted this statement by noting that the Veteran received intramuscular steroid injections for low back pain in 2011. The record also reflects that the Veteran complained of low back pain in December 2009, December 2012, and March 2013 when visiting private medical facilities. Private medical records also indicate that the Veteran suffered from a motor vehicle accident in May 2007 that resulted in injuries to the Veteran's back that were treated by the Veteran's physicians. Due to these inaccuracies, the Board finds a new examination is warranted in connection with his claim for entitlement to service connection for a low back disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding his claim of entitlement to service connection for a right foot ingrown toenail disability. The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted and all findings must be reported in detail.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's right foot ingrown toenail disability is related to his treatment for a recurrent ingrown toenail of the right foot during service.

For purposes of this opinion, the examiner should accept the Veteran's statement regarding regular removal of his right foot ingrown toenail as credible.

2. Schedule the Veteran for a VA examination regarding his claim of entitlement to service connection for a bilateral hearing loss disability. The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted, including current audiometric testing.

If the Veteran has a hearing loss disability for VA purposes, the examiner is asked to render an opinion as to whether such hearing loss is related to the Veteran's active service, including his reported in-service noise exposure. 

3. Schedule the Veteran for a VA examination regarding his claim of entitlement to service connection for a low back disability. The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. All indicated studies should be conducted and all findings must be reported in detail.

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's low back disability is related to his complaints of back pain during service, including records from August 1990, October 1990 and March 1991.

The examiner must also comment on the Veteran's private medical records for his back, including records from December 2009, December 2012, and March 2013, and those in relation to the Veteran's intramuscular steroid injections in 2011 and his May 2007 motor vehicle accident.

4. Then, the AOJ should readjudicate the Veteran's claims of entitlement to service connection for a right foot ingrown toenail disability, a bilateral hearing loss disability, and a low back disability. If the benefits sought on appeal are not granted to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


